Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on June 10, 2022.

Status of Claims
Amendment of claim 1, 31, 34, 36, 47, 50 and 64, and cancellation of claims 2, 13 and 26-27 is acknowledged.
Claims 1, 9, 12, 31, 34-36, 40, 44, 47, 50, 55, 59 and 62-64 are currently pending and are the subject of this office action.
Claims 40, 44, 47, 50, 55, 59 and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 5, 2021.
Claims 1, 9, 12, 31 and 34-36 are under the examination.






The following species, elected by Applicant on November 5, 2001 is under examination:

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale



Priority
The present application is a 371 of PCT/US2018/067168 filed on 12/21/2018, and claims priority to provisional application 62,608,663 filed on 12/21/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1, 9, 12, 31 and 34 stand rejected under 35 U.S.C. 103 as being unpatentable over Engler et. al. (J. Med. Chem (2004) 47:3934-3937), Magnus et. al (Organic Letters (2010) 12:3700-3703) in view of Chen et. al. (ChemMedChem (2011) 6:1587-1592, cited by Applicant).

For claims 1, 9, 12, 31 and 34, Engler teaches that GSK-3 inhibitors are effective in the treatment of type 2 diabetes.  Engler reports several structures that are effective GSK-3 inhibitors (see abstract).  Among these structures, they disclose compound 12 (see Table 1 and Table 2, as well as scheme 1 on page 3935).  Compound 12 has the following structure:

    PNG
    media_image2.png
    278
    322
    media_image2.png
    Greyscale

Magnus, like Engler teaches that the above compound (called Bisarylmaleimide 1) is effective in treating type 2 diabetes (see Figure 1 and abstract).
None of the above teaches the elected compound: 

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

wherein one carbonyl group of the maleimide group of the compound disclosed by Magnus and Engler has been replaced with N-H to form a pyrazolone.   However, Chen teaches that: “since only the N-H group and one of the two carbonyl groups are involved in the tight binding in GSK-3 with a water molecule acting as a bridge between the other carbonyl group of maleimide and the backbone, we assumed that it may be possible to further enhance the kinase selectivity of the inhibitors by removing one of the maleimide carbonyl groups.  By altering one point of interaction that is not required for complexation with GSK-3, we believed that we might reduce some of the undesirable off-target interactions with other kinases.  Taking into consideration both: the drug-like properties of the new analogues, as well as their synthetic accessibility, we now sought to replace the GSK-3 noninteracting carbonyl group of the maleimide group by a potential hydrogen-bond donor N-H group.  Following this logic, a series of compounds, the 5-membered-ring pyrazolones, was considered as displayed in figure 2” (see page 1587, right column, last paragraph).

    PNG
    media_image3.png
    310
    338
    media_image3.png
    Greyscale

Some of the compounds, like for example the pyrazolone 3a, displayed very good GSK-3 inhibitory activity (see above Figure 2, scheme 1 on page 1589 and Table 1 on page 1590) and showed very good selectivity against other kinases (see Figure 4 on page 1590).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one carbonyl group of the maleimide group of the GSK-3 inhibitor disclosed by Magnus and Engler:

    PNG
    media_image2.png
    278
    322
    media_image2.png
    Greyscale

 with an N-H group as taught by Chen, and expect the resulting pyrazolone:

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

 to be also effective as a GSK-3 inhibitor and have a better selectivity, thus resulting in the practice of claims 1, 9, 12, 31 and 34 with a reasonable expectation of success. 

2) Claims 35-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Engler et. al. (J. Med. Chem (2004) 47:3934-3937), Magnus et. al (Organic Letters (2010) 12:3700-3703) in view of Chen et. al. (ChemMedChem (2011) 6:1587-1592, cited by Applicant) as applied to claims 1, 9, 12, 31 and 34 above further in view of Cai (WO 2016/011305 (January 2016).

Magnus and Engler in view of Chen teach all the limitations of claims 35-36, except for making a pharmaceutical composition further comprising a TGF-beta inhibitor.  However, Cai teaches that pharmaceutical compositions comprising TGF-inhibitors are effective in treating type-2-diabetes (see title and abstract).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (the above pyrazolone and a TGF-beta inhibitor) each of which is taught by the prior art to be useful for the same purpose (treating type 2 diabetes), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).  
All this would result in the practice of claims 35-36 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:

    PNG
    media_image4.png
    510
    520
    media_image4.png
    Greyscale


Examiner’s response:
In any SAR there are compounds that are more active and some that are less active than the original compounds.  However, one of the compounds of Chen (Compound 3a) shows an IC50 of 34.0 nM against GSK-3β.  As such it will be expected that modifying the Bisarylmaleimide 1 disclosed by Engler an Magnus with an N-H group as suggested by Chen will afford a molecule that will show GSK-3 activity with a reasonable expectation of success.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 15, 2022.